DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1-12 is withdrawn in view of the newly discovered reference(s) to Vienravee (USP 10,210,515) and further in view of Fieglein (USPGPUB 2017/0355588).  Rejections based on the newly cited reference(s) follow.
Claims 6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vienravee (USP 10,210,515) and further in view of Fieglein (USPGPUB 2017/0355588).
 	Regarding claim 1, Vienravee discloses a system (100) facilitating payment for fuel dispensing (see column 12 lines 60-61) comprising: 
a virtual payment facilitator (106), said virtual payment facilitator comprising: 
a first virtual private network server (see column 2 lines 41-57) configured to communicate over a first virtual private network through a public network (112) with said network appliance (102);
a second virtual private network server (122) configured to communicate over a second virtual private network through a public network (112) with a payment authorization entity (see column 6 lines 23-42).
However, they do not disclose a system for fuel dispensing comprising:
a fuel dispenser, said fuel dispenser being associated with a current-loop-to-ethernet converter for receiving serial data from a fuel dispenser controller and converting said serial data to an ethernet signal and a network appliance coupled to said current-loop-is-ethernet converter by an ethernet port.
Fieglein discloses a system for fuel dispensing comprising:
a fuel dispenser, said fuel dispenser being associated with a current-loop-to-ethernet converter for receiving serial data from a fuel dispenser controller (106) and converting said serial data to an ethernet signal and a network appliance coupled to said current-loop-is-ethernet converter by an ethernet port (see paragraph [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Vienravee by including a fuel dispenser, said fuel dispenser being associated with a current-loop-to-ethernet converter for receiving serial data from a fuel dispenser controller and converting said serial data to an ethernet signal and a network appliance coupled to said current-loop-is-ethernet converter by an ethernet port, as disclosed by Fieglein, to combine the payment system disclosed by Vienravee with the fuel dispenser and fuel controller of Fieglein to facilitate payment transactions over public and private virtual networks.
	Regarding claim 4, Vienravee discloses the system of Claim 1, wherein said virtual payment facilitator further comprises first and second firewalls (210) for preventing unauthorized access to said facilitator over said public network (see column 2 lines 42-57).

	Regarding claim 8, Vienravee in view of Fieglein disclose the system of Claim 7. Furthermore, Fieglein disclose a system wherein said database is further configured to store fuel dispenser identification data and fuel volume data (see paragraphs [0002] and [0044]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Vienravee by including a system wherein said database is further configured to store fuel dispenser identification data and fuel volume data, as disclosed by Fieglein, to combine the payment system disclosed by Vienravee with the fuel dispenser and fuel controller of Fieglein to facilitate payment transactions over public and private virtual networks and to determine inefficiencies in fuel management (see paragraph [0044]).
	Regarding claim 12, Vienravee in view of Fieglein disclose the system of Claim 1. Furthermore, Fieglein disclose a system wherein said current-loop-lo-ethernet converter .
Claims 2-3, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vienravee (USP 10,210,515) in view of Fieglein (USPGPUB 2017/0355588) as applied to claims 1, 4, 7-8, and 12  above, and further in view of Mutha (USP 9,135,615).
	Regarding claim 2, Vienravee in view of Fieglein disclose the system of Claim 1. However, they do not disclose a system wherein said virtual payment facilitator further comprises a virtual forecourt dispenser controller responsive to said first and second virtual private network servers, said virtual forecourt dispenser configured to issue fuel dispensing commands to said fuel dispenser over said first virtual private network. Mutha discloses a system wherein said virtual payment facilitator further comprises a virtual forecourt dispenser controller responsive to said first and second virtual private network servers, said virtual forecourt dispenser configured to issue fuel dispensing commands to said fuel dispenser over said first virtual private network (see Figures 5A-
	Regarding claim 3, Vienravee in view of Fieglein and further in view of Mutha disclose the system of Claim 2. Furthermore, Mutha discloses a system wherein said virtual forecourt disperser is configured to generate an application program interface message (541). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Vienravee by including a system wherein said virtual forecourt disperser is configured to generate an application program interface message, as disclosed by Mutha, for the purpose of providing a fuel dispensing station with an activation at a point of sale location in response to receiving an authorization (see column 2 lines 5-9) and to provide a confirmation of payment to a user (see column 13 lines 40-42).
	Regarding claim 5, Vienravee in view of Fieglein disclose the system of Claim 4. However, they do not disclose a system wherein said virtual payment facilitator farther comprises a virtual forecourt dispenser controller responsive to said first and second virtual, private network servers, said virtual forecourt dispenser configured to issue fuel dispensing commands to said fuel dispenser over said first virtual private network. 
	Regarding claim 9, Vienravee in view of Fieglein disclose the system of Claim 8. However, they do not disclose a system wherein said virtual payment facilitator further comprises a virtual forecourt dispenser controller responsive to said first and second virtual private network servers, said virtual forecourt dispenser configured to issue fuel dispensing commands to said fuel dispenser over said first virtual private network. Mutha discloses a system wherein said virtual payment facilitator further comprises a virtual forecourt dispenser controller responsive to said first and second virtual private network servers, said virtual forecourt dispenser configured to issue fuel dispensing commands to said fuel dispenser over said first virtual private network (see Figures 5A-6A). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Vienravee by including a .
Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallas et al. (USPGPUB 2015/0242969) and further in view of Mutha (USP 9,135,615).
	Regarding claim 13, Pallas et al. disclose a method for facilitating payment for fuel, said method comprising the steps of:
receiving a fuel dispense request (see “requests transmitted back to the fuel dispenser” in paragraph [0125]) from a virtual payment facilitator (see claim 3) over a virtual private network (14), said request comprising data identifying a fuel dispenser (18i-18n);
issuing a command to said dispenser to dispense fuel (see “commands… transmitted back to the fuel dispenser” in paragraph [0125]), said command issued over said virtual private network (14);
receiving a signal from said dispenser over said virtual private network, said signal indicating fuel dispensing is complete over said virtual private network (see paragraph [0174]); and
transmitting an application program interface message over said virtual private network to said virtual payment facilitator, said message indicating fuel dispensing is complete (see paragraph [0178]).

	Regarding claim 14, Pallas et al. disclose the method of Claim 13, wherein said step of receiving a fuel dispense request comprises the steps of:
decrypting (see “any known communication protocol” in paragraph [0075]) said fuel dispense request;
identifying said dispenser (see paragraph [0193]); and
converting said request into a machine language signal (see “any known communication protocol” in paragraph [0075]).
	Regarding claim 15, Pallas et al. disclose the method of Claim 14, wherein said step of issuing a command to said fuel dispenser comprises the steps of:
encrypting said machine language signal (see “any known communication protocol” in paragraph [0075]);
sending said encrypted machine language signal to said fuel dispenser (see “commands… transmitted back to the fuel dispenser” in paragraph [0125]);
decrypting said encrypted machine language signal at said fuel dispenser (see “any known communication protocol” in paragraph [0075]);
convening said request into a serial data signal (see “any known communication protocol” in paragraph [0075]); and 
issuing said serial data signal to said fuel dispenser (see “commands… transmitted back to the fuel dispenser” in paragraph [0125]).
	Regarding claim 16, Pallas et al. disclose the method of Claim 13, wherein said step of receiving a signal from said dispenser indicating fuel dispensing is complete comprises the steps of:
receiving an encrypted machine language signal from said fuel dispenser (see “any known communication protocol” in paragraph [0075]);
decrypting said encrypted machine language signal (see “any known communication protocol” in paragraph [0075]);
converting said decrypted machine language signal into an application program interface message indicating fuel dispensing is complete (see paragraph [0178]).
	Regarding claim 17, Pallas et al. disclose the method of Claim 13, wherein said step of transmitting an application program interface message to said virtual payment facilitator comprises the steps of encrypting said application program interface message (see “any known communication protocol” in paragraph [0075] and paragraph [0178]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



M.K.C.
9/30/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651